Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 3, 2018                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154152                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154152
                                                                   COA: 333066
                                                                   Ottawa CC: 15-039395-FC
  RYAN LEE BOES,
            Defendant-Appellant.

  _________________________________________/

         By order of March 7, 2017, the application for leave to appeal the June 29, 2016
  order of the Court of Appeals was held in abeyance pending the decisions in People v
  Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-8). On
  order of the Court, the cases having been decided on July 24, 2017, 500 Mich. 453 (2017),
  the application is again considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 3, 2018
           s1220
                                                                              Clerk